Citation Nr: 1009801	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March 1977 until June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued the assignment of a 40 
percent evaluation for service-connected varicose veins of 
the left leg.

A travel Board hearing was held in August 2008, in Atlanta, 
Georgia, before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.

This case was previously before the Board in November 2008 at 
which time the increased rating claim for varicose veins of 
the left leg was remanded.  A review of the file reflects 
that there has been substantial compliance with the actions 
requested in that Remand and the case has returned to the 
Board for appellate consideration.  See also D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board's remand directives is required).


FINDINGS OF FACT

During the entire period of appellate review, the Veteran's 
service-connected varicose veins of the left leg have not 
been manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.




							[Continued on Next Page]

CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for service-connected varicose veins of the left 
leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.104, including Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In correspondence issued in March 2002, July 2008 and 
February 2009, the RO provided notice that met these 
requirements.  The RO discussed the evidence necessary to 
substantiate an increased rating, the types of evidence that 
would be considered, and the Veteran's and VA's respective 
responsibilities to obtain that evidence.  The RO noted that 
evidence could include personal statements from the Veteran 
and lay observers that described the symptoms and nature and 
extent of disablement caused by the disability.  In sum, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.  Following the issuance of the 
aforementioned notice letters, subsequent adjudication of the 
claim on appeal was undertaken in a Supplemental Statement of 
the Case (SSOC) issued in January 2010.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service treatment and post-service 
VA treatment records were obtained.  The Veteran was afforded 
VA examinations in 2002 and 2009 in connection with the claim 
currently on appeal and the file includes contentions and 
statements of the Veteran and his representative.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In a June 1980 rating decision, the RO granted service 
connection for varicose veins of the left leg, for which a 10 
percent evaluation was assigned effective from March 1980, 
under Diagnostic Code 7120.  In a December 1999 rating 
decision, an increased evaluation of 40 percent was granted 
for varicose veins of the left leg, effective from March 
1999, and this evaluation has been in effect until the 
present time.  The Veteran filed an increased rating claim in 
August 2001.  

A VA examination was conducted in April 2002.  The Veteran 
gave a history of previous surgery of the left leg (1993) 
undertaken in conjunction with his varicose vein 
symptomatology.  The Veteran complained of daily pain and 
reported that the veins were getting bigger.  It was noted 
that he wore support hose, with some relief.  He stated that 
when he was on his feet for any period of time his legs were 
tired and achy.  Physical examination revealed tortuous and 
distended veins on the left leg above the knee, with moderate 
varicosities around the calf, also described as distended and 
tortuous.  It was also noted that there were smaller 
varicosities around the ankles and feet.  The report stated 
that there were notable varicosities on the posterior aspects 
of both knees, described as distended and tortuous.  Also 
noted was a moderate amount of (non-pitting) edema of both 
lower extremities.  Diagnoses of significant varicosities and 
post-phlebitic syndrome of the bilateral lower extremities 
were made.  The examiner opined that surgical treatment would 
be required again.  

VA outpatient records include an entry dated in September 
2004 reflecting that a physical examination showed extensive 
varicose veins with no peripheral edema or rash.  There was 
some evidence of pain on manipulation and palpation.  
Neurological evaluation was intact.  

The Veteran presented testimony at a travel Board hearing 
held in August 2008.  He stated that he was unable to stand 
for long periods due to varicose veins of the left leg and 
had to keep the leg elevated and wear support hose due to his 
symptoms.  He also indicated that he used a cane to prevent 
falls and opined that his condition had become worse since 
surgery performed in 1993.  He stated that he did not receive 
any private treatment and did not undergo any therapy, but 
noted that he had received VA treatment since 2004.  

The file contains a March 2006 certification from a VA 
medical examiner indicating that the Veteran's medical 
conditions included: hypertension, coronary heart disease, 
varicose veins and depression, and opining to the effect that 
the severity, chronicity and complexity of his medical 
conditions rendered him unable to work.  

The file contains a VA vascular surgery note dated in March 
2006 documenting the Veteran's complaints of bilateral leg 
pain from the ankles to the thighs on prolonged standing and 
loss of balance.  Physical examination revealed no cyanosis, 
clubbing or edema, ulceration or thrombosis.  Excellent pedal 
pulses were shown, bilaterally.  An impression of recurrent 
varicose veins bilaterally was made and the examiner opined 
that there was no indication for vein re-exicision at that 
time.  The Veteran was also seen for a vascular surgery 
consultation in August 2009.  At that time, an examination 
revealed gross varicosities of both lower extremities with 
minimal ankle edema and multiple surgical scars from past 
vein stripping and no evidence of ulcerations.  An impression 
of bilateral lower extremity varicosities, status post staged 
varicose vein stripping, with recurrent and chronic pain, was 
made.  

A VA examination was conducted in November 2009 and the 
claims folder was reviewed.  The report stated that the 
Veteran had varicose veins of the lower extremities 
bilaterally accompanied by constant pain, treated with pain 
medication, compression stockings and elevation.  The Veteran 
also complained of daily swelling due to being on his feet.  
Physical examination revealed mild edema of the lower 
extremities and gross varicosities from the thighs to the 
feet.  The examiner described dryness of the skin with an 
eczematous-type process involving the anterior lower leg.  
The examiner noted evidence of early stasis pigmentation, 
without evidence of ulcerations or subcutaneous indurations.  
The report stated that there was no evidence of mass and 
boardlike edema.  Diagnoses of gross bilateral lower 
extremity varicosities and stasis-type dermatitis (mild) of 
the bilateral lower extremities were made.  The examiner 
added that the Veteran had chronic pain of the lower 
extremities, even at rest.  Regarding employability, the 
examiner opined that the Veteran would not be employable in 
anything that would cause him to be standing for any 
prolonged periods.  The examination report was accompanied by 
several color photographs of the Veteran's legs confirming 
the presence of varicose veins.  


							[Continued on Next Page]
Analysis

The Veteran's varicose veins of the left leg have been 
evaluated as 40 percent disabling under Diagnostic Code 7120 
for the entirety of the appeal period extending from August 
31, 2001, (the date of the claim for increase).  Varicose 
veins are generally rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7120, which provides that a 40 percent rating is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is warranted when the 
condition is manifested by massive board-like edema with 
constant pain at rest, provided that the symptoms are due to 
the effects of varicose veins.

During the course of this appeal, the Veteran was formally 
examined in April 2002 and November 2009.  In addition, the 
file includes VA outpatient records dated during the appeal 
period providing some detail with respect to the 
symptomatology associated with the Veteran's varicose veins 
of the left leg.  Based on a review of the above evidence, 
the Board concludes that entitlement to an evaluation in 
excess of 40 percent is not warranted.  Medical records and 
examination reports have noted edema (August and November 
2009), stasis-type dermatitis (November 2009) and some 
eczema-type symptomatology (November 2009).  However 
consistently throughout the appeal period there has been no 
indication of any ulceration associated with the varicose 
veins; specifically there was no evidence of any ulcerations 
upon VA examinations of 2002 and 2009, or when the Veteran 
was evaluated by VA vascular surgery in March 2006 and August 
2009.  Similarly, the record is negative for evidence of 
massive board-like edema of the left leg.  

To warrant a 60 percent disability rating under Diagnostic 
Code 7120, the evidence must demonstrate (1) persistent 
edema; or (2) subcutaneous induration, stasis pigmentation or 
eczema; AND (3) persistent ulceration.  Specifically criteria 
(1) and (2) are conjunctive, meaning only one such criterion 
of the two need be met.  See Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).  However, in 
addition criteria (3) must be met in order to warrant the 
assignment of a 60 percent evaluation.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).  In this 
case, the critical criteria (3) evidence of persistent 
ulceration, has not been clinically documented at any time 
during the appeal period and is not demonstrated by the color 
photographs on file. 

Upon application of the applicable rating criteria and 
regulation, the Board can find no basis for the assignment of 
an evaluation in excess of 40 percent for varicose veins of 
the left leg, for any portion of the appeal period.  The 
Veteran is certainly competent to report his symptoms, and 
has indicated that his condition is productive of pain and 
edema.  See generally Barr v. Nicholson, 21 Vet. App. 303 
(2007) (veteran is competent to testify as to the continuity 
of symptomatology capable of lay observation).  However, to 
the extent that he has stated that his service-connected left 
leg varicose veins warrant an evaluation in excess of 40 
percent, the medical findings do not support his contentions.  
In this regard, the evidence does not show any indication of 
persistent ulceration associated with the left leg varicose 
veins, nor has the Veteran specifically contended that he has 
such symptomatology.  The Board attaches the greatest 
probative weight in this case to the clinical findings of 
skilled, unbiased professionals.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007

The Board has considered whether an increased or separate 
evaluation may be assigned in this case on any other basis.  
Specifically, the Board notes that an August 2009 documents 
multiple surgical scars form past vein stripping.  This 
raises the issue of whether the Veteran may be entitled to a 
separate rating for residual surgical scarring of the left 
under 38 C.F.R. § 4.118, Diagnostic codes7801, 7802, 7804, 
and 7808.  However, the Board finds that a compensable 
separate rating under any of these codes is not warranted in 
view of the evidence contained in this case.  Except for the 
August 2009 VA clinical records noted above, none of the 
other medical records relevant to the appeal period reference 
surgical scarring, including the most recent November 2009 VA 
examination, which entailed a very thorough examination of 
the left leg.  To the extent there is surgical scarring of 
the left leg,  there is no evidence that the scars are deep, 
painful, unstable, cover an area of at least 144 square 
inches, or otherwise cause other disabling affects, such as 
limitation of motion.  Moreover, it is observed that the 40 
percent rating currently assigned and upheld herein for 
varicose veins under 38 C.F.R. § 4.104, Diagnostic Code 7120, 
encompasses certain pathology affecting the skin, like 
eczema, which likely overlaps with and overwhelms any 
symptomatology resulting from the old surgical scars.  The 
application 38 C.F.R. § 4.14, which prohibits pyramiding of 
the same disability under various diagnoses, appears to 
preclude a separate rating for the scars if they were to 
manifest certain observable symptomatology that already 
encompassed by the assigned rating under Diagnostic Code 
7120.    

After a careful review of the record, therefore, the Board 
can find no other evidence to support a finding that the 
Veteran's service-connected left leg varicose veins increased 
in severity during the appeal period.  The rating criteria 
are tied to specifically enumerated criteria which must be 
shown in order to warrant a higher evaluation.  
Significantly, the one manifestation which must be shown to 
warrant the assignment of a higher (60 percent) evaluation is 
persistent ulceration, which has not been shown at any time 
during the appeal period.  Accordingly, there is no basis for 
awarding the Veteran a disability rating other than the 
currently assigned 40 percent rating at any time from August 
31, 2001, forward.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected left 
leg varicose veins are productive of impairment that is 
contemplated by the rating criteria.  There is no evidence of 
unusual factors such as marked interference in employment or 
frequent hospitalizations.  To the extent that his left leg 
varicose veins may prevent the Veteran from obtaining 
physical work, the assigned 40 percent rating contemplates a 
significant level of occupational impairment.  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the file includes a VA medical statement dated in 2006 
to the effect that several medical conditions, including a 
non service-connected heart condition and the Veteran's 
varicose veins, combined to render him unemployable.  During 
his hearing testimony, the Veteran did state that he cannot 
obtain employment, at least in part due to his service-
connected left leg.  In November 2009, a VA examiner provided 
a more clear statement addressing just the impact of the 
varicose veins on the Veteran's employability, stating that 
the Veteran could not be employed in any capacity that would 
require prolonged periods of standing.  However, that 
statement reflects that while the Veteran has limitations on 
work requirements, he is not entirely unemployable in all 
capacities and from all forms of employment due to service-
connected varicose veins.  The Veteran has several 
significant nonservce-connected disabilities, including 
varicose veins of the right leg and hear disease.  
Essentially, the holding of Rice is inapplicable here since 
the evidence of record does not indicate that the Veteran has 
been rendered unemployable due solely to his service-
connected left leg varicose veins.  Thus, at this point, 
there is no cogent evidence of unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted.


ORDER

An increased evaluation in excess of 40 percent for the 
service-connected varicose veins of the left leg is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


